Citation Nr: 0000821	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for an eye disability, namely amblyopia, has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1973.

This appeal arises from January 1998 and January 1999, 
Department of Veterans Affairs (VARO), Montgomery, Alabama 
rating decisions, which, respectively, denied the veteran 
entitlement to service connection for amblyopia on the basis 
that new and material evidence sufficient to warrant 
reopening of the veteran's claim had not been submitted; and 
reopened, but then denied, entitlement to service connection 
for a lumbar spine disability.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1970 to 
January 1973.

2.  Service connection for lumbar spine disability was denied 
by decision of the Board of Veterans' Appeals (Board) in 
August 1994.  

3.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for lumbar spine 
disability; that claim is plausible.

4.  VARO denied the veteran's claim for entitlement to 
service connection for an eye disorder in a final April 
1992 rating decision.

5.	Evidence submitted with regard to the veteran's request to 
reopen his claim for service connection for amblyopia 
since VARO's April 1992 decision includes: duplicate 
service medical records, and June 1997 VA treatment 
records.

6.  Evidence provided since VARO's April 1992 decision is 
either duplicative of previously considered evidence or, 
when viewed by itself or in the context of the earlier 
evidence of record, is not so significant that it must be 
considered to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board decision in August 1994 
that denied service connection for lumbar spine disability is 
new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991).

2.  The claim for service connection for lumbar spine 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  Service connection for an eye disorder was denied by final 
rating decision in April 1992.  38 U.S.C.A. § 7105 (West 
1991).

4.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for amblyopia has not 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

1.  Entitlement to service connection for a lumbar spine 
disability.

By rating decision in January 1999, the RO reopened a claim 
for service connection for lumbar spine disability.  That 
claim had previously been denied by Board decision in August 
1994.  The Board has a legal duty to consider when new and 
material evidence had been submitted, regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet.App. 1 (1995).  In this 
case, the additional evidence submitted since the Board 
decision included medical opinion linking the veteran's back 
disorder to service.  This evidence is new and material, 
thereby reopening the claim.  Upon review of its merits, the 
Board also finds that the claim is well grounded.  See 38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).  

Specifically, a November 1972 service medical treatment entry 
indicates that the veteran complained of low back pain of 3 
days duration, and an impression of lumbar muscle strain was 
provided.  Subsequent to service, the veteran's private 
physician reported that he had treated the veteran for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine that "originated with his original 
injury in 1972 while at Fort McClellan" and that his low 
back pain was "associated with his prior service related 
injury."  The veteran, in his testimony before the 
undersigned in September 1999, reported injury to his back in 
service.  As the record contains medical evidence of lumbar 
muscle strain in service, chronic lumbar spine disability 
post- service and medical opinion of a relationship between 
the chronic disability and service, the Board finds that the 
claim for entitlement to service connection for a lumbar 
spine disability is well grounded.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1998); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

The appellant's claim for a lumbar spine disability will be 
further discussed in the Remand portion of this decision.

New and Material Evidence

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for an eye disability, namely amblyopia, has been 
submitted.

The veteran's claim for service connection for an eye 
disability, namely amblyopia, was the subject of an 
unfavorable VARO decision in April 1992.  The decision of 
VARO is considered to be final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1103 (1998); and Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

At the time of VARO's April 1992 denial of the veteran's 
claim for service connection for amblyopia, pertinent 
evidence of record included service medical records, which 
indicated refractive error at the time of his military 
enlistment examination in November 1970, with vision on the 
right of 20/70 and vision on the left of 20/20; a December 
1970 physical profile record which indicated defective vision 
- amblyopia with 20/40 OD and 20/20 OS; and his military 
separation examination which merely indicated vision on the 
right of 20/50 and vision on the left of 20/25.  

VA treatment records were also of record which reported that 
the veteran was seen in May 1986.  He indicated that he had 
last been examined and received glasses in 1982.  The 
examiner assessed decreased vision in the right eye because 
of amblyopia which was due to small angle esotropia of 4-6 
prism diopters; and hyperopia and astigmatism correctable 
with spectacles.

VARO denied the veteran's claim for entitlement to service 
connection for an eye disability in April 1992 and he was 
notified by letter.  The veteran did not file a timely notice 
of disagreement with that decision which is final.

Evidence received in support of the veteran's claim subsequent 
to VARO's denial includes a duplicate service medical record 
dated in December 1970; and VA treatment records which report 
that the appellant was treated for complaints of blurred 
vision in his right eye of 3 weeks duration in June 1997, 
assessed as amblyopia OD secondary to microtropia, for which 
he was referred for new glasses.

Copies of previously submitted service medical records are 
duplicative of medical records that were previously 
considered, and, therefore, are not "new".  The remaining VA 
treatment records submitted in support of the application to 
reopen the claim are cumulative or redundant because they 
simply provide added detail concerning the appellant's post-
service medical condition and treatment.  Therefore, they are 
not "new".  These records are also not "material" because 
they do not purport to establish a relationship between the 
veteran's currently diagnosed eye disorder to service by way 
of incurrence during service.  The Board notes that mere 
congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (1997).

Moreover, although the veteran has reported that his eye 
disability is the result of his military service, this is not 
demonstrated by competent medical evidence.  In this regard, 
in a reopening context, an appellant's expressed belief as to 
service connection is not probative since he is not qualified 
to proffer an opinion as to the date of onset of disability, 
only a medical expert may do so.  Miller v. Derwinski, 2 
Vet.App. 578, 580 (1992).

The Board has considered the additional statements and 
testimony regarding the manifestation of the veteran's eye 
disability in service and thereafter.  However, the Board 
notes that lay assertions of medical diagnoses, causation and 
etiology 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Just as the Board must point 
to a medical basis other than its own unsubstantiated 
opinion, Colvin at 175 (1991), the veteran cannot meet his 
burden of submitting probative evidence by relying upon lay 
statements as to medical matters as, under the Court's case 
law, lay observation is not competent.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Layno v. Brown, 6 Vet.App. 465, 470 
(1994).  Therefore, these statements are not competent 
evidence sufficient to form a nexus between the appellant's 
current disability and active duty service, and are not 
sufficient to reopen his service connection claim.  See 
Savage v. Gober, 10 Vet.App. 488, 495 (1997).

As new and material evidence has not been submitted, the claim 
for service connection for an eye disability is not reopened.  
Further analysis of the issue must cease, and the Board has no 
further duty to assist the appellant with development of his 
claim.  Kehoskie v. Derwinski, 2 Vet.App 31 (1991).


ORDER

The claim of entitlement to service connection for a lumbar 
spine disability is well grounded.  To this extent only, the 
appeal is granted.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for an eye disability, 
namely amblyopia, having not been submitted, the claim is 
denied.


REMAND

Because the claim of entitlement to service connection for a 
lumbar spine disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As indicated, service medical treatment records reveal that 
the veteran received treatment for complaints of low back 
pain assessed as lumbar muscle strain during service.  No 
further medical findings regarding a lumbar spine disability 
were indicated until July 1988, when a history of complaints 
of arthritis, numbness and weakness in his right leg since 
1985 and a diagnosis of lumbar radiculitis was provided.  
Subsequently, chronic low back pain was indicated on VA 
examination in June 1989, chronic low back syndrome was 
reported on private medical records in August 1992, and a 
diagnosis of degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with occasional pain 
compatible with sciatica was provided by his private 
physician in a September 1998 statement. 

Because of the varying diagnoses provided regarding the 
veteran's back complaints and the extensive period of time 
between service and any post service diagnosis of chronic 
lumbar spine disability, the Board finds that an additional 
medical opinion would help to determine whether he currently 
has a chronic lumbar spine disability that first manifested 
during service.  

For this reason, the Board finds that a REMAND for the 
following action is in order:

1.  The RO should schedule the veteran 
for VA examination by an orthopedic 
specialist for opinion regarding the 
nature, etiology and date of onset of 
lumbar spine disability.  The veteran's 
claims folder should be made available to 
the examiner, and this fact should be 
stated in the examination report.  The 
examiner should then answer the following 
questions: (1) What is the current 
diagnosis of lumbar spine disability; (2) 
Is it at least as likely as not that the 
lumbar spine disability was first 
manifested in service, in the form of the 
lumbar muscle strain treated during 
service; and (3) Is it at least as likely 
as not that the current lumbar spine 
disability is otherwise related to 
service?  If the examiner is unable to 
answer a question, the reasons should be 
clearly stated.

2.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the claim.  If 
the RO's determination remains adverse to 
the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

